Case 18-10349-TPA          Doc 43       Filed 08/23/19 Entered 08/23/19 17:18:05             Desc Main
                                        Document     Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                                 : Bankruptcy No. 18-10349 TPA
                                                       :
Shawn C. Preston                                       :
Dana A. Preston                                        :
               Debtors                                 :
                                                       :
                                                       :
                                                       :
Dana A. Preston                                        :
               Movant                                   :   Chapter 13
                                                       :
                 v.                                    :
                                                       :    Document No.______
Beacon Communities LLC                                 :
            Respondent                                 :

     MOTION FOR ORDER TO PAY TRUSTEE PURSUANT TO WAGE ATTACHMENT

         The undersigned respectfully represents as follows:

1.       A Chapter 13 case was filed.

2.       It appears that the Debtor receives regular income from Beacon Communities LLC which may be
         attached under 11 U.S.C. §1326 to fund the Chapter 13 Plan.

3.       The likelihood of success in the case will be much greater if the Debtor’s income is attached to
         fund the plan.


         WHEREFORE, the Debtor respectfully requests that this Court enter an Order to Pay Trustee.

                                          /s/ Rebeka A. Seelinger Esq.____________________________
                                          Signature of Attorney for Debtor

                                          Rebeka A. Seelinger Esq.
                                          Typed Name of Attorney for Debtor

                                          _4640 Wolf Rd Erie PA 16505__________________________
                                          Address of Attorney for Debtor

                                          (814) 824 6679 PA ID 93897 rebeka@seelingerlaw.com
